Citation Nr: 1013783	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1968 to July 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the Veteran's claim for 
service connection for bilateral hearing loss.   


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing 
loss.

2.  There is no competent evidence that relates the Veteran's 
current bilateral hearing loss to his period of active 
service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in April 2007.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the January 2008 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment 
records (STRs), service personnel records (SPRs), and a VA 
medical examination and opinion.  The Veteran has submitted 
personal statements, and private medical evidence.  The 
Veteran has not provided authorization for the VA to obtain 
any additional private medical records, nor has he indicated 
that such records exist.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002)). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss 
as the result of acoustic trauma during service.  
Specifically, he alleges that he was exposed to acoustic 
trauma due to his work as an engine mechanic and was exposed 
to noise in the engine room.  See the Veteran's May 2007 
statement, June 2008 notice of disagreement (NOD), and 
October 2008 substantive appeal (VA Form 9). 

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing in regards to the standards provided in 
38 C.F.R. § 3.385 is the August 2007 VA audiology 
examination, which revealed the following with regards to the 
Veteran's bilateral hearing loss:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
35
40
LEFT
20
25
30
40
50

This examination reveals hearing loss with a single auditory 
threshold at 40 decibels for the right ear, and three 
auditory thresholds above 25, with two of the auditory 
thresholds at 40 and above; therefore, this examination shows 
that the Veteran currently shows bilateral hearing loss as 
that is defined by 38 C.F.R. § 3.385.  

The Veteran has also submitted a private audiometric 
examination from LASC Medical dated in November 2004, with 
the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
05
25
25
LEFT
15
10
15
30
40

The Veteran submitted a second private audiometric 
examination from LASC medical dated in March 2005 with the 
following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
05
25
25
LEFT
15
15
15
30
40

The private treatment records from LASC Medical do not reveal 
hearing loss within the standards for 38 C.F.R. § 3.385 for 
the Veteran's right ear, but do reveal hearing loss for the 
right ear with a single auditory threshold of 40.  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  As stated by the United States 
Court of Appeals for Veterans Claims (Court), credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this case, the Board gives extra weight to the VA 
medical examination in light of the fact that the VA medical 
examination was conducted more recently than the two 
examinations by LASC Medical, and as such may be a more 
accurate reflection of the Veteran's current hearing loss.  
Therefore, granting the Veteran the benefit of the doubt as 
required by the governing statutes, the Board concludes that 
the Veteran currently experiences bilateral hearing loss in 
accordance with 38 C.F.R. § 3.385.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102

The second requirement for any service-connected disability 
is of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 
159.  The Veteran claims to be experiencing bilateral hearing 
loss due to continuous "noise exposure."  See the Veteran's 
May 2007 statement.  The Veteran argues that this occurred 
during his work as an engine mechanic.  See the Veteran's May 
2007 statement, June 2008 NOD, and October 2008 VA Form 9.  
In particular, the Veteran argues that he was exposed to 
noise while working in ship's engine rooms where he was 
exposed to the noise caused by the ship's "diesel engines 
and machinery for prolonged periods of time."  See the 
October 2008 VA Form 9.  The Veteran is competent to testify 
as to experiencing acoustic trauma in service.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  The Veteran's SPRs do confirm the Veteran's 
service aboard the CGC Sweetgum.  However, there is no 
evidence of acoustic trauma, or any hearing or ear problems, 
in the Veteran's STRs, or in his separation examination.  The 
Board notes that the Veteran's medical STRs were generated 
with a view towards ascertaining his then-state of physical 
fitness; they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  

However, for service connection for hearing loss, it is not 
required that a hearing loss disability by the standards of 
38 C.F.R. § 3.385 be demonstrated during service, although a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
must be currently present, and service connection is possible 
if such current hearing loss disability can be adequately 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  In other words, the laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  Id.  The 
Court subsequently held that service connection for hearing 
loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Veteran's STRs were reviewed by the VA audiologist who 
had provided the Veteran's August 2007 audiometric 
examination, in January 2008.  The VA audiologist noted that 
the Veteran's "[e]xit exam results showed hearing 
sensitivity within normal limits through 6000 Hz 
bilaterally."  Furthermore, the occupation of mechanic is 
not one ordinarily associated with acoustic trauma, unlike, 
for example, artillery.  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Without 
evidence to corroborate the Veteran's assertion of 
experiencing acoustic trauma during his active military 
service, the Board must conclude that the Veteran did not 
experience acoustic trauma during his military service.

However, even assuming that the Veteran had experienced 
acoustic trauma in service, there is no competent evidence of 
a connection between the Veteran's service and his current 
hearing loss as is required by Shedden, 381 F.3d at 1167, 
Hensley, 5 Vet. App. at 159.  There is no competent medical 
evidence or opinion in the record that relates the Veteran's 
current hearing loss to his active service.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  In fact, the competent medical 
evidence of record weighs against such a conclusion.  The AOJ 
provided a VA medical examination in August 2007, with a 
nexus opinion provided by the same audiologist in January 
2008.  After reviewing the case file, and examining the 
Veteran, the VA examiner concluded that the "[V]eteran's 
bilateral hearing loss...  [is] less likely as not (less than 
50/50 probability) caused by or a result of military noise 
exposure."  The VA medical examiner reached this conclusion 
based on a review of the evidence of record, an examination 
of the Veteran, the Veteran's negative history regarding 
"otologic pathology/treatment," and because the "[e]xit 
exam results showed hearing sensitivity within normal limits 
through 6000 Hz bilaterally."  There is no other medical 
evidence to show a connection between the Veteran's bilateral 
hearing loss and his service.

The Veteran has indicated his belief that his hearing loss is 
due to his in-service acoustic trauma due to his work as an 
engine mechanic when he was exposed to noise in the engine 
room.  See the Veteran's May 2007 statement, June 2008 notice 
NOD, and October 2008 VA Form 9.  The Veteran has stated that 
he believes that prolonged exposure to engine room noise lead 
to the deterioration of his hearing since he left the US 
Coast Guard.  See the Veteran's VA Form 9.  There is no 
evidence presented that the Veteran has the requisite 
training or experience necessary to render him competent to 
make such a determination.  See Layno, at 469; 38 C.F.R. 
§ 3.159(a)(1).  Therefore the Board concludes that his 
statement is not competent evidence of a connection between 
the Veteran's hearing loss and his service.  As the competent 
medical evidence of record indicates that the Veteran's 
current hearing loss is not due to his in-service acoustic 
trauma, service connection cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  

There is no evidence to indicate that the Veteran's bilateral 
hearing loss began in service and continued to the present.  
The Veteran's medical record is negative for any complaints 
or records of bilateral hearing loss until many years post-
service.  In fact, the first evidence of hearing loss after 
service is from the November 2004 private treatment record 
from Dr. Morehead, over 25 years after the Veteran had been 
discharged from active service.  The Veteran has not provided 
any lay or medical evidence that his hearing loss began 
during or within one year of service.  In fact, the Veteran's 
statement that his in-service exposure to engine noise lead 
to his hearing loss "since I left the US Coast Guard," 
indicates that his hearing loss was subsequent to service.  
See the Veteran's VA Form 9.  As such, there is no lay or 
medical evidence to indicate that the Veteran's bilateral 
hearing loss began during service, or within one year of his 
service.  

It follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no indication of bilateral hearing 
loss within one year after his discharge from active service, 
the Veteran is not entitled to application of the presumptive 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


